Case: 3:20-cr-00054-WHR Doc #: 11 Filed: 07/02/20 Page: 1 of 1 PAGEID #: 37

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
VS. : Case No. 3:20cr54
LUIS GARZA, : JUDGE WALTER H. RICE
Defendant.

 

PRELIMINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES SET

 

Backup dates

 

 

Date of Scheduling Conference 6/25/2020 6/25/2020
Jury Trial Date 8/10/2020 8/31/2020
Final Pretrial Conference (by telephone) Monday, 8/3/2020 at 5:00 pm

 

Monday, 8/24/2020 at 5:00 pm

 

 

 

 

Motion Filing Deadline
Oral and Evidentiary Motions 7/20/2020 8/10/2020
Other Motions 7/27/2020 8/17/2020
Discovery Cut-off 7/27/2020 8/17/2020
Speedy Trial Deadline 8/14/2020 9/1/2020
Discovery out — Plaintiff to Defendant done

 

Uw) vex

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
